Citation Nr: 1450904	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-13 935	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for radicular pain of the left lower extremity, including as secondary to the back disability.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

He appealed to the Board of Veterans' Appeals (Board/BVA) from January 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

His appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

The Board remanded these claims in September 2013 for further development, including obtaining records from the Social Security Administration (SSA) and having the Veteran undergo VA compensation examinations for a supplemental medical nexus opinion concerning the etiology of his tinnitus, especially in terms of its posited relationship with his military service, and for an additional medical opinion concerning whether his service-connected disability (Hepatitis C) renders him unemployable, so in turn entitled to a TDIU.  Regrettably, however, his tinnitus claim requires even more development, so the Board is again remanding this claim to the RO via the Appeals Management Center (AMC).  Whereas the Board, instead, is going ahead and deciding the remaining claims of entitlement to service connection for a back disability, radicular pain of the left lower extremity, and for a TDIU.



FINDINGS OF FACT

1.  There is no probative, meaning competent and credible, evidence of record indicating the Veteran's back disability was either incurred during his active military service, may be presumed to have been, or is otherwise related or attributable to his service.  

2.  There is no probative, meaning competent and credible, evidence of record indicating the radicular pain of his left lower extremity was either incurred during his active military service, may be presumed to have been, or is otherwise related or attributable to his service - including caused or chronically worsened (i.e., aggravated) by a service-connected disability.

3.  This additional claim concerning the radicular pain of his left lower extremity is predicated on the notion that it was caused or exacerbated by his back disability, so secondarily related to his military service.  And since it has been determined that the back disability is not service connected, meaning not related to his military service, it necessarily follows that the radicular pain of his left lower extremity is not either, even if caused or exacerbated by the back disability.

4.  He has had a 100 percent schedular rating for his service-connected Hepatitis C effectively since February 5, 2007, so there remain no questions of law or fact to be decided regarding his entitlement to a TDIU.



CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for the back disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).  

2.  The criteria are not met for service connection for the radicular pain of the left lower extremity, including as secondary to the back disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).  

3.  The assignment of the 100 percent schedular rating for the Hepatitis C has rendered moot the issue of entitlement to a TDIU.  38 C.F.R. § 4.16(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence that VA will obtain and of the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).

Here, to this end, the Veteran was provided this required notice and information in August and October 2006 letters, prior to the initial adjudication of his claims in the January 2007 and June 2008 rating decisions at issue, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing or adjudication of his claims, certainly has not shown that any such error, even if committed, is unduly prejudicial, meaning outcome determinative of his claims, i.e., more than harmless.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 38 C.F.R. § 20.1102.

VA also has a duty to assist the Veteran in fully developing his claims, such as by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs), VA records, identified private treatment records, and lay statements have been obtained and associated with his claims file for consideration.  These claims were previously remanded partly to obtain records from the SSA.  Those records since have been obtained and associated with the claims file, and therefore there has been compliance, certainly substantial compliance, with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Also on remand, the Veteran was provided the VA compensation examination needed to decide these claims, and the report of the evaluation provides a description of the histories of the disabilities at issue, documents and considers the relevant medical facts and principles, and provides opinions regarding the etiologies of his claimed disabilities, particularly insofar as their alleged relationship with his military service, either directly, presumptively, or secondarily.  VA's duty to assist with respect to obtaining relevant records and an examination therefore has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not made the RO or the Board aware of any additional evidence needing to still be obtained in order to fairly decide this appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of his appeal of these claims has been obtained and these claims are ripe for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  


II.  Analysis of the Claims

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree (generally meaning to at least 10-percent disabling) within one year of separation from active military service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

That an injury occurred in service alone is not enough; there must be chronic (i.e., permanent) disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity and the claim.  38 C.F.R. § 3.303(b).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified, however, that this notion of continuity of symptomatology as an alternative means of showing chronicity of disease or injury in service to alternatively link the currently-claimed disability to service only pertains to chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


Service connection requires competent and credible evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection is also warranted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence also is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible).  Only if evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to then weigh the probative value of the proffered evidence in light of the entirety of the record.  Gonzales v. West, 218 F.3d at 1380-81.  See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

As observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts generally have held that a layperson is incapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet).  Just, as well, laypersons equally have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value in relation to the other relevant evidence in the file.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  


Back Disability and Radicular Pain of the Left Lower Extremity

After reviewing the record on appeal, the Board concludes that entitlement to service connection for a back disability and associated radicular pain of the left lower extremity is unwarranted.  While the Veteran has current diagnoses of degenerative disc disease (DDD) with post-laminectomy syndrome and consequent left leg radiculopathy, as reflected in a January 2010 VA examination report, and although he was treated in service for an infected leg and residuals from a car accident, the most probative evidence of record (meaning the most competent and credible) does not indicate that either disability originated during his service or is otherwise related or attributable to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Although, as mentioned, the Veteran was treated for residuals relating to a car accident and an infected leg, there is no competent and credible evidence in the file that the present-day back disability and radicular pain of his left lower extremity originated during his service or are etiologically linked to his service, including the result or consequence of that accident and infected leg during his service.  His STRs note that, in September 1971, he visited sick call with complaints of an infected left leg.  The wound was dressed and cleaned.  He was given polycillin and requested to return to sick call for dressing changes.  In November 1973, his STRs also note that he was involved in a car accident.  He was treated at a local private hospital and complained of hurting his left wrist and left shoulder.  There were no specific complaints or treatment for his back and left lower extremity.  His STRs thereafter reflect no complaints, treatment, or diagnoses of a back disability or radicular pain of the left lower extremity.  Upon discharge from service, clinical evaluation of his spine and lower extremities was normal, as noted on his April 1974 report of medical examination at the expiration of term of service (ETS).  


After discharge from service in May 1974, post-service treatment records reflect the first complaints of back and left lower extremity problems.  Private treatment records dated in June 1989 indicate that, in May 1989, so earlier that same year, the Veteran had been struck by a sow (female pig) in the area of his left hip and knocked backwards.  He noted the onset of pain to have been in the area of the left lumbosacral junction and the posterior aspect of the left hip and thigh.  He specifically denied having any prior episodes of back and lower extremity problems.  After physical examination testing, the evaluating private physician diagnosed herniated nucleus pulposus (HNP) with sciatica.  See the June 1989 private medical report.  Thereafter, the Veteran underwent a laminotomy with resection of the facet joint osteophyte and excision of the HNP, L4-5, left, in July 1989.  Private follow-up treatment records dated in July 1989 reflect complaints of pain in the area of the posterior aspect of the left hip.  Five weeks later, in August 1989, he acknowledged resolution of the sciatic pain down his left leg but reported some degree of discomfort in the posterior left buttock.  Physical examination testing showed an incision healing well without inflammation.  Straight leg raising was allowed to ninety degrees, and no muscular weakness was identified, however, dysesthesia was present in the first web on the left.  See the August 1989 private medical record.

The Veteran returned to the private physician for follow-up treatment in September 1989.  He again complained of discomfort in his left lower extremity.  After physical examination testing, he was assessed with failure of improvement with possible recurrence of the HNP.  According to an August 1992 VA medical certificate, the Veteran again complained of pain in his hip and calf, as well as tingling in his left lower extremities following that injury in May 1989.  He reiterated being struck by a sow and flipping approximately eight feet up in the air and down on the ground, herniating a lumbar disc.  See the August 1992 VA medical certificate.

In April 1993, a private physician observed the Veteran had a four-year history of left lower extremity and back pain "secondary to a farming accident."  Additionally, according to a September 1993 VA operation report for posterior column stimulator implantation, the Veteran had endured a long history of low back pain with pain radiating down into his left leg.  In June 1995, he underwent a private medical examination for state disability services.  In the examination report, the examiner noted that the Veteran's major problem related to his back pain, and he had been receiving SSA disability benefits since 1989 due to his back pain.  The examiner indicated that the back pain had originated from the 1989 accident when the hog had flipped him eight feet up in the air and down on the ground, herniating a lumbar disc.  In October 1998, revision of the spinal cord stimulator and implantation of the pulse generator was performed at his local VA medical center after the original spinal cord stimulator failed.  Thereafter, both VA and private treatment records reflect continuing complaints and treatment for his back disability and radicular pain of the left lower extremity.  

So, even by his own accounts, the reports mentioned above tend to relate the Veteran's present-day back and left lower extremity pain to the intervening ("intercurrent") injury he sustained in his civilian job as a farmer, not instead to anything that had occurred many years earlier during his military service.  Moreover, during a January 2010 peripheral nerves VA examination, the Veteran reported having sciatic nerve pain beginning in May 1989, after he was charged by a 700-pound sow.  See the January 2010 VA examination report.  So he again did not associate any of his then current back and left lower extremity problems to his military service, instead, only to that unfortunate injury involving the sow.

There equally is no supporting medical evidence providing the required nexus between his service and his DDD and consequent left leg radiculopathy with 
post-laminectomy syndrome.  As already alluded to, he was afforded a VA compensation examination in January 2010 for a medical nexus opinion concerning the etiology of his back disability and radicular pain of his left lower extremity.  And after reviewing the claims file for the relevant history and conducting physical-examination testing, the VA examiner concluded the DDD with post-laminectomy syndrome and left leg radicular pain were not caused by or the results of the car accident in service, in 1973.  The examiner explained that the Veteran's STRs document the 1973 car accident, but there are no complaints of back pain or an injury to the back during that time.  She pointed out that the Veteran's medical records indicate in several places that his back disability was directly caused, instead, by the May 1989 attack by the sow.  As far as the left leg radiculopathy, the examiner noted conflicting medical evidence in the file and determined that the radiculopathy is either attributable to the DDD of the back since 1989 or caused by the femoropopliteal bypass surgery, but in any event it is not the result of the Veteran's military service.  

While competent, the lay statements by the Veteran as to the onset of his back disability and radicular pain of the left lower extremity in service with continuous back pain since that time are not credible as they are internally inconsistent and are inconsistent with the contemporaneous medical evidence of record.  Indeed, even the VA examiner observed as much.  The Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As already explained, the principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) does not apply to any disease or condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's DDD of the back and left leg radiculopathy are not chronic diseases or conditions recognized under § 3.309(a) as necessarily chronic, per se, and degenerative joint disease (DJD) (i.e., arthritis) has not been diagnosed.  

The lay statements submitted by the Veteran are inconsistent with his well-documented history and complaints related to the onset of his back disability and radicular pain of the left lower extremity, in which he himself admitted on several occasions that these disabilities began in May 1989 at the earliest, and that he only had started noticing back problems and left lower extremity pain after being flipped in the air by the pig.  Moreover, his lay statements also are inconsistent with the medical evidence of record, showing treatment during his active service on only one occasion for an infected leg, and there were no subsequent complaints, treatment or findings referable to his back or left lower extremity during the remainder of his service or even for many ensuing years, that is, until the incident with the pig.  The medical records noted are highly probative both as to his subjective reports and their resulting objective findings. 

These records were generated with a view towards ascertaining his then state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also LILLY'S:  AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), 
pp. 245-46.  Thus, the internally inconsistent statements and the lack of contemporaneous evidence in this instance diminishes the reliability of the lay statements provided by the Veteran years later, long after the fact, and they resultantly are afforded less probative weight.  Courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to in turn receive the best or most appropriate medical care.  See again Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  When a Veteran later gives patently contrary testimony, it tends to undermine his credibility, if not competence, so in turn the ultimate probative value of his lay testimony, especially in relation to the medical evidence that is clearly against these claims.  

Moreover, as the Board has determined that service connection is not warranted for the back disability, analysis of whether the Veteran's radicular pain of the left lower extremity is proximately due to, the result of, or chronically aggravated by his back disability, so secondarily related to his military service by way of this disability, is unnecessary inasmuch as this precipitating or underlying back disability, itself, has not been attributed to his military service, so is not a 
service-connected disability.  At present, his only service-connected disability is Hepatitis C, and he has not asserted that the radicular pain of his left lower extremity was caused or aggravated by this service-connected disability, only instead by his back disability.  The Board therefore must also deny his claim for radicular pain of the left lower extremity as secondary to the back disability. 

Accordingly, the preponderance of the evidence is against these claims.  Service connection for the back disability and radicular pain of the left lower extremity is unwarranted since there is no reasonable doubt to resolve in the Veteran's favor, and the appeal of these claims resultantly must be denied.  

TDIU

The Veteran contends that his service-connected Hepatitis C renders him unemployable and therefore entitled to a TDIU.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).

A finding of total disability is appropriate when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  In exceptional circumstances, where the Veteran does not meet these aforementioned percentage requirements, a total rating nonetheless may be assigned on an extra-schedular basis upon a showing that he is indeed unable to obtain or retain substantially gainful employment owing to his service-connected disability.  38 C.F.R. § 4.16(b) (2014).

Here, though, the Veteran's TDIU claim has been rendered moot because, in a rather recent June 2014 rating decision, he was granted a 100 percent scheduler rating for his service-connected Hepatitis C effectively as of February 5, 2007.  He had filed his formal claim for a TDIU in February 2008, so the effective date of his award of this benefit is even prior to that by approximately one year.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); and Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

In view of the issuance by the Court of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which recognized that it was possible for a Veteran first to be awarded a TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation (SMC) purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009 the VA General Counsel partially withdrew 
VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley. 

The facts in this Veteran's case distinguish the current appeal from the Court's holding in Bradley, where only a 70 percent ("less than total") schedular disability rating for posttraumatic stress disorder (PTSD) had been granted at the time a TDIU claim was filed.  In that case, the appellant was not in receipt of a 100 percent schedular rating at the time he filed his claim.  Conversely, in this current case, the effective date assigned for the 100 percent disability rating for the service-connected Hepatitis C is February 5, 2007, the date the entitlement was established by the evidence of record.  The Veteran submitted his formal TDIU claim about a year later, in February 2008.  Thus, he was in receipt of a total (100 percent) schedular rating for the entire TDIU claim period, once the 100 percent schedular rating for Hepatitis C was granted and an effective date of February 5, 2007 assigned.  The TDIU claim, then, clearly is moot since it may only be considered, by regulation "where the schedular rating is less than total."  38 C.F.R. § 4.16(a).

In November 2009, the VA General Counsel interpreted that the logic of Bradley suggested that, if a Veteran had a total schedular rating for a particular service-connected disability and subsequently claimed a TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating (100 percent schedular) and award SMC if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  Here, though, this Veteran's case is factually distinguished from even the logical extension of Bradley indicated by the VA General Counsel because neither the Veteran nor the evidence has subsequently suggested the award of a TDIU based on a separate service-connected disability (that is, other than the Hepatitis C).  This Veteran's only service-connected disability is the Hepatitis C.

For these reasons, the Board finds that this TDIU claim was rendered moot by the granting of the 100 percent disability rating for the Hepatitis C as of February 5, 2007, which also encompasses the entire period of the TDIU claim.  As a result there are no remaining questions of law or fact to be decided regarding entitlement to a TDIU.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  


ORDER

The claim of entitlement to service connection for a back disability is denied.  

The claim of entitlement to service connection for radicular pain of the left lower extremity, including as secondary to the back disability, also is denied.  

The claim of entitlement to a TDIU is dismissed.  


REMAND

Unfortunately, still further development is warranted regarding the remaining claim that also is on appeal of entitlement to service connection for tinnitus.  The Board previously remanded this claim for another VA examination and supplemental  nexus opinion.  The examiner was instructed to presume the Veteran repeatedly was exposed to loud noise and had sustained consequent injury (acoustic trauma) during his service.  See the September 2013 Board remand.  However, a review of the March 2014 VA examination report shows the examiner did not opine as to whether the Veteran's tinnitus is the result of that acoustic trauma in service.  

Instead, the examiner opined that the Veteran's tinnitus is at least as likely as not a symptom of his hearing loss.  Because the examiner did not comply with the remand instructions, corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the remaining claim is REMANDED for the following additional development and consideration:

1.  Request still additional supplemental opinion from the examiner who performed the March 2014 hearing loss and tinnitus examination.  The examiner must have access to the electronic (VBMS) file, or otherwise be provided the claims file, and should indicate in his opinion that the file was reviewed. 

The examiner must provide an opinion on the following:

Whether it is as likely as not (50 percent or greater probability) that the Veteran's tinnitus is attributable to his presumed noise exposure in service.  To reiterate, the examiner must presume the Veteran sustained acoustic noise trauma during his service.

That said, this term "as likely as not" does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If, for whatever reason, the March 2014 VA examiner is unavailable to provide this addendum opinion, then obtain it from someone else having the necessary qualifications.  In this eventuality, the Veteran may need to be reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, he/she can make this necessary determination of causation merely by reviewing the file.  If however it is determined that another examination is needed, then schedule this additional examination.

2.  Ensure this supplemental opinion addresses this determinative issue of causation as concerning this claimed tinnitus.  If not, obtain all necessary additional information.

3.  Then readjudicate this remaining claim for tinnitus in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


